Citation Nr: 1439105	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  08-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a disorder manifested by temporomandibular joint (TMJ) pain.

2. Entitlement to service connection for an rhinitis, bronchitis, and nasal septum deviation.

3. Entitlement to service connection for bronchitis and nasal septum deviation.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006, and from April 2010 to December 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal was remanded by the Board further development in December 2012 and August 2013.  It is now returned to the Board.

The Board notes that the Veteran's upper respiratory disability claim was previously identified and developed as one for entitlement to service connection for rhinitis.  In December 2012 the Board expanded the claim to encompass bronchitis. Clemons v. Shinseki, 23 Vet. App 1 (2009).  In August 2013, the Board expanded the claim to encompass his diagnosed nasal septum deviation.  As such, the Board has recharacterized the issues on appeal as reflected on the title page. 

The Veteran requested a Travel Board hearing on his March 2008 VA Form 9.  The Veteran was scheduled for Board hearings in February 2011 and November 2012; however, in January 2011 and October 2012 statements, respectively, he stated that he wished to cancel his scheduled hearings, with no further indications that he wanted to reschedule.  His hearing request therefore is considered withdrawn. See38 C F R. § 20 704(e).

A review of the Virtual VA paperless claims processing system reveals that it contains VA treatment records relevant to the issues on appeal.  Further, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1. The Veteran currently does not have a disability manifested by temporomandibular joint pain disorder that had its onset in service or is otherwise related to service.

2. The Veteran's rhinitis had its onset during service.

3. The Veteran does not have bronchitis or a nasal septum deviation due to a disease or injury in service.


CONCLUSIONS OF LAW

1. A temporomandibular joint pain disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2. Rhinitis was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3. Bronchitis and a nasal septum deviation were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The record reflects that VA provided the Veteran with the notice required under VCAA by a letter dated in February 2007.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In connection with the current appeal, available service treatment records and VA treatment records have been obtained.  The Veteran was also afforded VA examinations in February 2007 (upper respiratory) and March 2007 (dental).  In December 2012 and August 2013, the appeal was remanded to verify the Veteran's current mailing address, to obtain releases for any additional private clinical records, and to schedule him for VA examinations.  Thereafter, the Veteran was scheduled for new examinations, but he did not report for the examinations.  The Veteran did not provide additional private treatment records or respond to the request for a written release.  The record documents the procedure VA followed in an attempt to contact the Veteran by mail and telephone to no avail. 

While the Veteran was afforded an opportunity to report for additional VA examination, his failure to attend the examination has been well-documented in the record and he has not provided any reason for his absence. 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  There is no evidence of record indicating that the Veteran requested that the examinations be rescheduled or that he provided good cause for his failure to report. See 38 C.F.R. § 3.655 (2013).

In light of the above, the Board finds that the AOJ has complied with the December 2012 and August 2013 remand directives to the extent possible, and no further action is warranted.  As the claims are original claims for compensation and the Veteran failed to report for his VA examinations, these claims are being evaluated on the basis of the evidence of record.  See 38 C.F.R. § 3.655(b).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Temporomandibular joint pain

The Veteran contends that he experiences limited motion and mild clicking of his jaw since service.  See VA Form 9 dated in March 2008.  

Service treatment records from the Veteran's period of active duty service (October 1986 to October 2006) do not reflect complaints, diagnoses, or treatment relating to a jaw disability.  However, the Veteran's "retirement physical" from his period of active duty service (2010 to 2011) notes subjective complaints of "popping in his TMJ for the past few years."  See December 2011 Retirement Physical.  No diagnosis was provided at that time.  Additionally, it does not appear that a contemporaneous dental examination was conducted to confirm whether the subjective pain in the temporomandibular was due to temporomandibular joint disorder/syndrome.

The Veteran underwent a VA dental examination in March 2007, prior to his most recent period of active duty service (April 2010 to December 2011).  The VA dental examiner noted that the Veteran's dental records were not reviewed in conjunction with the examination.  Objectively, right-sided clicking was present and the masseter muscle was tender to palpation.  The examiner acknowledged that the Veteran experienced right sided clicking, but stated that this did "not appear to be temporomandibular joint syndrome."  The VA dental examiner stated that joint noise was common for about 80 percent of the population.  She did not otherwise indicate the etiology of the clicking or mastication muscle tenderness.

In September 2007 prior to the Veteran's most recent period of active duty service, a private physician Dr. Haggerty (who is not a dentist) indicated that the Veteran has temporomandibular joint dysfunction and has experienced jaw symptoms since leaving the military.  He noted the Veteran's "jaw produces audible and palpable clicks every time he opens his jaw widely."  Dr. Haggerty did not specifically relate the Veteran's jaw symptoms to service and noted that the Veteran was unable to recall when the condition began.  

The evidence in favor of the Veteran's claim is Dr. Haggerty's September 2007 statement.  While Dr. Haggerty's identification of "temporomandibular joint dysfunction" appears on its face as a diagnosis, the statement is ambiguous to onset and etiology, and clearly evidences that the physician was merely reporting the Veteran's contentions.  Moreover, while Dr. Haggerty stated that she cared for the Veteran while he was on active duty at the flight medicine clinic, she did not indicate that she treated him for a TMJ problem; rather she stated that she treated his rhinitis symptoms.  The Board notes that Dr. Haggerty is not a dental professional, and is not best qualified to evaluate a dental disorder such as temporomandibular joint disorder.  Moreover, Dr. Haggerty's opinion fails to account for the fact that the March 2007 VA dental examiner did not find that the Veteran's symptomology warranted a diagnosis of temporomandibular joint disorder.  As such, Dr. Haggerty's opinion is not sufficiently probative to establish a diagnosis of temporomandibular joint disorder.  Furthermore, as noted above, the first record of jaw pain noted in the Veteran's service treatment records is from his period of service from April 2010 to December 2011.  The Veteran failed to report for the VA examination scheduled subsequent to his December 2011 discharge. 38 C.F.R. § 3.655.  A VA examiner may have provided a diagnosis and provided a link between a current disability and service.  To date, there is no opinion addressing the nature and etiology of the Veteran's jaw pain subsequent to his most recent period of service.

The Board has considered the Veteran's statements and notes that he is competent to testify as to his symptoms, such as jaw pain and clicking. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Board points out that the Veteran's assertions that he has a specific diagnosis, disease or injury to account for temporomandibular joint complaint are not supported by the competent medical evidence.

As such, there is no evidence of a current disease, injury, or disability, and by necessity, no link between any current disability and service.  Whether the case is viewed as "pain alone" is not a disability or that there must be disability due to an established disease or injury, the result is the same. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Lastly, there is nothing to suggest that there is an undiagnosed Persian Gulf type disorder.  Rather, the VA examiner defended that this is a common problem in the population, rather than some type of pathology.  The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for temporomandibular joint pain.  Therefore, the benefit of the doubt doctrine is not for application, and the claim is denied. See 38 C.F.R. § 3.102.


Upper Respiratory disabilities

The Veteran contends that he developed an upper respiratory disorder in service and that he has experienced chronic, year-round upper respiratory symptomatology (including rhinitis, bronchitis, and chronic upper respiratory infections) since service.

A current disability has been established based on the February 2007 VA examination report with a diagnosis of seasonal allergic rhinitis and a deviated septum.

There are numerous in-service findings related to upper respiratory tract infections.  

The remaining issue is whether the Veteran's current upper respiratory disability is related to the in-service upper respiratory tract infections. 

The Veteran underwent a VA examination in February 2007 that was conducted prior to his most recent period of active duty service, from April 2010 to December 2011.  The VA examiner, a nurse practitioner, limited the examination to seasonal allergies and provided no opinion as to etiology.  There was a diagnosis of seasonal allergic rhinitis and deviated septum.  She also failed to address the Veteran's in-service treatment for respiratory tract infections and his complaints of year-round symptoms (i.e. not seasonal).  For these reasons, the February 2007 VA examination is not adequate.


Rhinitis

With respect to positive evidence, Dr. Haggerty's September 2007 statement indicated that she treated the Veteran in the past and continued as a civilian physician to prescribe steroid nasal spray as well as oral antihistamines for his rhinitis symptoms.  She noted that the Veteran initially began having rhinitis symptoms during active duty in the early 1990's.  The Board notes that Dr. Haggerty did not specifically provide an etiology opinion regarding the rhinitis symptoms.  It may, however, be inferred from the statement that a relationship exists between the present rhinitis disability and the Veteran's in-service complaints.  In this case, the Board finds that Dr. Haggerty's opinion is probative on the issue of nexus.  That is because Dr. Haggerty actually treated the Veteran's respiratory complaints in-service; she is familiar with his rhinitis complaints and related medical history.  The Board finds that Dr. Haggerty's February 2007 statement sufficiently satisfies the nexus requirement for the rhinitis disability.  

The Board additionally notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran's statements of respiratory symptoms during and since service are competent as they have been consistently reported throughout the record.  The Board has no reason to doubt such reports. 

After careful consideration of the evidence, the Board finds that any reasonable doubt remaining is resolved in favor of the Veteran.  For the foregoing reasons, the Board finds that service connection for a rhinitis disability is warranted.


Bronchitis and deviated septum

The Board has carefully reviewed the evidence but finds that service connection for bronchitis and a deviated septum is not warranted.  In this regard, there is no evidence of the Veteran being diagnosed or treated for bronchitis, a deviated septum, or trauma to the nose during service.  

In addition, there is no probative evidence that links bronchitis or the deviated septum to service.  While the Veteran is competent to report his in-service symptoms and present symptoms, his statements in support of the claim are specific to the issue of rhinitis.  Moreover, while Dr. Haggerty's September 2007 statement addresses the rhinitis disability, it does not address the Veteran's bronchitis or deviated septum.  

Furthermore, as addressed above, the Veteran failed to report for the VA examination scheduled subsequent to his December 2011 discharge. 38 C.F.R. § 3.655.  A VA examiner may have provided a link between a current disability and service.  To date, there is no opinion addressing the nature and etiology of the Veteran's bronchitis or deviated septum.  As there is no link between the Veteran's bronchitis, or deviated septum, and service, the claim for service connection must be denied.

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for bronchitis or deviated septum.  Therefore, the benefit of the doubt doctrine is not for application, and the claim is denied. See 38 C.F.R. § 3.102.



ORDER

Service connection for a disorder manifested by temporomandibular joint pain is denied.

Service connection for rhinitis is granted.

Service connection for bronchitis and nasal septum deviation is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


